 

Exhibit 10.31

AWARD TERMS OF OPTIONS GRANTED UNDER
[THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN]
[THE CHEMOURS COMPANY 2017 EQUITY AND INCENTIVE PLAN]
FOR GRANTEES LOCATED IN THE U.S.

Introduction

You have been granted stock options under [The Chemours Company Equity and
Incentive Plan][The Chemours Company 2017 Equity and Incentive Plan] (“Plan”),
subject to the following Award Terms.  This grant is also subject to the terms
of the Plan, which is hereby incorporated by reference.  However, to the extent
that an Award Term conflicts with the Plan, the Plan shall govern.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in these Award Terms, including any appendices to these Award
Terms (hereinafter, collectively referred to as the “Agreement”).  A copy of the
Plan, and other Plan-related materials, such as the Plan prospectus, are
available at:  www.benefits.ml.com

Grant Award Acceptance

You must expressly accept the terms and conditions of your Award as set forth in
this Agreement.  To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.

 

IF YOU DO NOT ACCEPT YOUR AWARD IN THE MANNER INSTRUCTED BY THE COMPANY, YOUR
AWARD WILL BE SUBJECT TO CANCELLATION.

Date of Grant

[March 1, 2017] (“Date of Grant”)

Type of Options

Non-qualified stock options (“Options”)

Exercise Price

$[●]

Expiration Date

The Options will expire no later than [March 1, 2027] or two years after the
date of your death if earlier.  However, the Options may expire sooner.  Please
refer to “Termination of Employment” below.

Vesting Schedule

One-third (33-1/3%) of the Options (rounded to a whole number of shares) will
become exercisable on [March 1, 2018].

 

An additional one-third (33-1/3%) of the Options (rounded to a whole number of
shares) will become exercisable on [March 1, 2019].

 

The remaining one-third (33-1/3%) of the Options (rounded to a whole number of
shares) will become exercisable on [March 1, 2020].

1

sf-3731556

--------------------------------------------------------------------------------

 

Termination of Employment

 

Under 60/10 Rule

If you terminate employment (other than for Cause) after attainment of age 60
with at least 10 years of service, the Options will be exercisable through the
date that is three years after the date of your termination of employment, or,
if earlier, the Expiration Date set forth above.  After that date, any
unexercised Options will expire.  Any unvested Options as of the date of
termination will continue to vest in accordance with the Vesting Schedule set
forth above.

Due to Death or Disability

The Options will be exercisable through the date that is two years after the
date of your termination of employment or, if earlier, the Expiration Date set
forth above.  After that date, any unexercised Options will expire.  Any
unvested Options as of the date of your termination of employment will be
automatically vested.

Due to Any Other Reason (Including Divestiture to Entity Less Than 50% Owned by
Chemours)

Vested Options will be exercisable through the date that is 90 days after the
date of your termination of employment or, if earlier, the Expiration Date set
forth above.  After that date, any unexercised Options will expire.  Any
unvested Options as of the date of your termination of employment will be
forfeited.

Restricted Conduct

If you engage in any of the restricted conduct described in subparagraphs (i)
through (iv) below for any reason, in addition to all remedies in law and/or
equity available to the Company, you shall forfeit all Options (whether or not
vested) and shall immediately pay to the Company, with respect to previously
exercised Options, an amount equal to (x) the per share Fair Market Value of the
Stock on the date on which the Stock was issued with respect to the applicable
previously exercised Options times (y) the number of shares of Stock underlying
such previously exercised Options, without regard to any Tax-Related Items (as
defined below) that may have been deducted from such amount.  For purposes of
subparagraphs (i) through (v) below, “Company” shall mean The Chemours Company
and/or any of its Subsidiaries or Affiliates that have employed you or retained
your services.

2

sf-3731556

--------------------------------------------------------------------------------

 

 

(i)      Non-Disclosure of Confidential Information.  During the course of your
employment with the Company and thereafter, you shall not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Company “Confidential Information” (i.e., information concerning the Company
and/or its business that is not generally known outside the Company, which
includes, but is not limited to, (a) trade secrets; (b) intellectual property,
including but not limited to inventions, invention disclosures and patent
applications; (c) information regarding the Company’s present and/or future
products, developments, processes and systems, budgets, proposals, marketing
plans, financial data and projections, suppliers, vendors, inventions, formulas,
data bases, know how, ideas, developments, experiments, improvements, computer
programs, software, technology, blue prints, specifications and compilations of
information; (d) information about employees and employee relations, including
but not limited to training manuals and procedures, recruitment method and
procedures, recruitment and distribution techniques, business plans and
projections, employment contracts and employee handbooks; (e) information on
customers or potential customers, including but not limited to customers’ names,
sales records, prices, particularities, preferences and manner of doing
business, and other terms of sales and Company cost information; and
(f) information received in confidence by the Company from third
parties.  Information regarding products, services or technological innovations
in development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.); and/or

 

(i)      Solicitation of Employees.  During your employment and for a period of
one year following the termination of your employment for any reason, you shall
not recruit, solicit or induce, or cause, allow, permit or aid others to
recruit, solicit or induce, any employee, agent or consultant of the Company to
terminate his/her employment or association with the Company; and/or

 

(ii)      Solicitation of Customers.  During your employment and for a period of
one year following the termination of your employment for any reason,  you shall
not directly or indirectly, on behalf of yourself or any other person, company
or entity, call on, contact, service or solicit competing business from
customers or prospective customers of Company if, within the two years prior to
the termination of your employment, you had or made contact with the customer,
or received or had access to Confidential Information about the customer; and/or

3

sf-3731556

--------------------------------------------------------------------------------

 

 

(iii)     Non-Competition.  During your employment and for a period of one year
following the termination of your employment for any reason, you shall not,
directly or indirectly, in any capacity, (a) compete or engage in a business
similar to that of Company, (b) compete or engage in a business similar to that
which the Company has plans to engage, or has engaged in during the two years
prior to your termination, if, within this two-year period, you received or had
access to Confidential Information regarding the proposed plans or the business
in which Company engaged; or (c) take any action to invest in (other than a non-
controlling ownership of securities issued by publicly held corporations), own,
manage, operate, control, participate in, be employed or engaged by or be
connected in any manner with any partnership, corporation or other business or
entity engaging in a business similar to Company.

 

(iv)      Geographic Scope.  You acknowledge that due to the broad scope of
Company’s customer base, the following geographic scope for subsections (iii) -
(iv) of this Restricted Conduct section is necessary.  Your non-competition and
non-solicitation obligations under this Agreement shall include: (a) any
territory in which you performed your duties for the Company; (b) any territory
in which Company has customers about which you received or had access to
Confidential Information during your employment; (c) any territory in which you
solicited customers; or (d) any territory in which Company plans to expand its
market share about which you received or had access to Confidential Information
during your employment with Company.

Recoupment Policy

This Award shall be subject to the Company’s Incentive Compensation Clawback
Policy (as it may be amended from time to time), the terms of which are
incorporated herein by reference.

Repayment/ Forfeiture

Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with the requirements of the
U.S. Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.

Exercise Methods

There are four exercise methods from which to choose.  Due to local legal
requirements, not all methods are available in all countries.

4

sf-3731556

--------------------------------------------------------------------------------

 

Withholding

You acknowledge that the Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Plan and legally applicable to you (“Tax-Related Items”) in
connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of shares of
Stock acquired pursuant to such exercise and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Options to reduce or eliminate your liability for
Tax‑Related Items or achieve any particular tax result.  Further, if you are
subject to Tax- Related Items in more than one jurisdiction, the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.  In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax‑Related Items by one or a combination of the
following: (i) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (ii) withholding from proceeds of the
sale of shares of Stock acquired upon exercise of the Options either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization without further consent).

 

Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Stock, if you fail
to comply with your obligations in connection with the Tax-Related Items.

Non-transferability

You may not transfer these Options, except by will or laws of descent and
distribution.  The Options are exercisable during your lifetime only by you or
your guardian or legal representative.

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

5

sf-3731556

--------------------------------------------------------------------------------

 

Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in this Agreement, on the Options and on any shares of Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 

6

sf-3731556